412 F.2d 229
Arthur Atherton MOORE, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 27472.
United States Court of Appeals Fifth Circuit.
July 2, 1969.

Arthur Atherton Moore, pro se.
Edward F. Boardman, U.S. Atty., Allan P. Clark, Asst. U.S. Atty., Jacksonville, Fla., for appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM.


1
Upon consideration of the motion of the appellee to dismiss the appeal in the above styled and numbered cause, or in the alternative, to grant an extension of time in which a reply brief may be filed, the court is of the opinion that the appeal is frivolous and should be dismissed.  By prior order entered by a Judge of this court and filed on May 13, 1969, the petitioner's pro se application for leave to appeal in forma pauperis and his application for the appointment of counsel to represent him on his appeal were denied.  Accordingly, the appellant was not permitted to appeal in forma pauperis.  He has failed to prosecute the appeal by filing a proper record or appendix as required by Rule 30 F.R.A.P. and as required by the rules of this court.  Based upon the record as it now appears in this court, it appears that the appeal is without merit and is frivolous.


2
Appeal dismissed.